This defendant was tried under an indictment containing five counts. The jury returned a verdict of guilty under the third count, which charged that he did distill, make, or manufacture an alcoholic liquor or beverage commonly known as *Page 13 
moonshine whisky, etc. This verdict operated as an acquittal of the charges contained in the other four counts of the indictment.
On this appeal it is insisted that the court committed error in several of its rulings upon the testimony; also in certain statements made to the jury in the oral charge.
The exception to the statement made by the court in the oral charge is without merit. It was not only within the power of the court to propound questions to witnesses, but if justice required, or if it appeared necessary, it was the duty of the court so to do, and such action upon the part of the court cannot be construed as an aid to the prosecution or as being prejudicial to the substantial rights of the defendant. It appears that the statement by the court complained of was in response to and in explanation of certain intimations made to the jury by defendant's counsel in argument to the jury, and in this there was no error.
As to the charge of distilling, making, or manufacturing the liquor in question, for which the defendant was convicted, there was evidence adduced by the state which tended to show that the defendant was caught in the very act of making rum or moonshine whisky; this he denied most strenuously, and by his own testimony and that of his several witnesses he undertook to prove an alibi. It follows therefore that this conflict in the testimony presented a question for the determination of the jury.
Several rulings of the court upon the testimony, insisted upon as error, need not be considered, as they relate solely to matters contained in counts 1, 2, 4 and 5 of the indictment, under all of which the defendant was found not guilty. If any errors were committed in the rulings of the court upon the testimony which related solely to the charges contained in these counts, it could not effect a reversal of the judgment of conviction under count 3 of the indictment.
However, in the recent case of Griggs v. State (Ala.App.)93 So. 499,1 and Ex parte State ex rel. Attorney General (Griggs Case, supra), 207 Ala. 453, 93 So. 501, similar insistencies of error have been decided adversely to the contention of appellant here.
State witness Jasper Woodham, without objection, testified that he had a conversation with the defendant, in which defendant told him he would give witness $2 a day to come to court and swear that he (witness) and defendant were fishing or hunting. And in order to fix the time the solicitor was permitted, over the objection of the defendant, to ask the witness:
"When? Fishing or hunting when, at the time he is said to have been with the still?"
The defendant objected to this question on the ground that it is leading. The court replied:
"He looks like he is a little refractory, and I'll let him lead him."
In this ruling the court acted within its discretion, and no abuse of such discretion appears. Thomas v. State, 11 Ala. App. 85,65 So. 863; Williams v. State, 18 Ala. App. 218,90 So. 36. The witness was then asked:
"When did he say he wanted you to swear you was with him hunting or fishing?"
This question was not subject to the objection interposed. The witness answered:
"On the night he was supposed to be caught making whisky."
There was no error in overruling the motion to exclude this answer. It was admissible, as it tended to show that the defendant undertook to fabricate evidence upon which to predicate his defense, and this fact would be admissible for the purpose of showing a consciousness of guilt. Facts showing or tending to show a consciousness of guilt are always permissible, though not connected with the res gestæ of the offense. Any statement or conduct of a person indicating a consciousness of guilt, where at the time or thereafter he is charged with or suspected of crime, is admissible as a circumstance against him on his trial. Montgomery v. State,17 Ala. App. 469, 86 So. 132.
In explanation of the testimony of witness Jasper Woodham, the defendant without objection was allowed to show that the alleged statement or offer made by him (defendant) to this witness had reference to a civil suit, and not to the case then on trial. There was no error in sustaining the state's objection to the question asked defendant on direct examination: "You did have trouble keeping your witnesses here in that civil suit, didn't you?" In the first place, this called for a self-serving conclusion or declaration upon the part of defendant. But if this was not so, the defendant could suffer no injury in this connection, as he was immediately thereafter permitted to testify without objection:
"This man [Jasper Woodham] is one of the witnesses I had trouble with in keeping here. He told me if he didn't get his pay he wasn't coming up there any more. That's my recollection of what passed between me; and that's the case in which I had the trouble with my witnesses."
We find no error of a reversible nature in any of the rulings of the court. The record is also free from error; therefore the judgment of the circuit court appealed from is affirmed.
Affirmed.
1 18 Ala. App. 467. *Page 14